Citation Nr: 1539215	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  15-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for gastrointestinal disability, claimed as irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1946 to December 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Functional bowel disorder first manifest in service.


CONCLUSION OF LAW

Functional bowel disorder was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for a gastrointestinal disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Law and Analysis

The Veteran contends that he is entitled to service connection for a gastrointestinal disability, claimed as IBS, that occurred in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability incurred while engaging in combat.

The Board also noted that the Veteran's service treatment records are largely unavailable except for his discharge examination.  In response to the RO's PIES request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, the NPRC determined that the Veteran's records are "fire-related," indicating that the service treatment records may have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In various written statements, the Veteran has reported that his gastrointestinal symptoms first began in service and had continued since onset in service.

The Veteran's December 1947 discharge examination notes that he underwent appendectomy in 1947.  The examination was otherwise normal.

Post-service VA treatment records document history of Barrett's esophagitis in June 2010.  Treatment records dated in 2011 show occasional complaints of bowel problems and abdominal pain.  He noted long-term use of Metamucil.  In August 2012, the Veteran endorsed pain with bowel movements.  It was noted that he had long-standing left lower abdominal/left inguinal pain.  A June 2013 entry notes an assessment of symptomatic irritable bowel with multiple negative studies.  A December 2013 report notes a history of decades of irregular bowel movements.  It was further noted that the Veteran has had multiple gastrointestinal symptoms in the past related to bowel movements and abdominal discomfort. The etiology was not clear based on previous investigations.  He reportedly had experienced symptoms on and off since a gastrointestinal surgery in 1947, though he could not confirm which type of procedure.

Treatment records dated in 2014 and 2015 note diagnosis and treatment of functional bowel disorder and assessment of diverticulosis.

In an August 2014 written statement, VA physician Dr. W. indicated that the Veteran had surgery in 1947 while on active duty.  A review of the records showed that he had a cholecystectomy, but the date of this surgery is unavailable.
He noted that there was not enough information available to determine if his diverticulosis, irritable bowel symptoms and chronic abdominal pain are related to his military service.  He further indicated that diverticulosis is a common finding in older adults.

In a November 2014 written statement, another treating VA physician, Dr. M., wrote that the Veteran had lifelong functional bowel disorder characterized by dramatic swings between constipation and diarrhea along with bloating and abdominal cramping.  He also occasional had fecal incontinence.  Extensive workup had not shown any structural disorders to account for his symptoms, and thus he was diagnosed with functional bowel disorder.  

Dr. M. further noted that, importantly, the Veteran had expressed to him that his symptoms first began when he was in service and was placed in very stressful situations.  He indicated that it had been reported in medical literature that long-standing functional bowel disorders may result from early emotional trauma, particularly if they are accompanied by bowel disorders at the time.

Therefore, he opined that, more likely than not, the Veteran's current functional bowel symptoms are related to those symptoms that he developed during service.

In this case, while the Veteran's service treatment records are largely unavailable, the Veteran is competent to report the onset and nature of his symptoms and the Board has no reason to doubt the credibility of his reported symptoms. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006).  Moreover, his statements are consistent with VA treatment records documenting longstanding gastrointestinal symptoms.

The Board also finds Dr. M.'s opinion that the Veteran's gastrointestinal disability first manifest in service, which was based upon his treatment and interview of the Veteran and his medical expertise, highly probative.  The Board notes that there is no opinion evidence to the contrary.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For these reasons-and in light of the Board's heightened duties in this case-the Board finds that the weight of the evidence supports the conclusion that the Veteran's gastrointestinal problems, diagnosed as functional bowel disorder, first manifest in service and that service connection must be granted.


ORDER

Service connection for functional bowel disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


